COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00543-CR


Kasey Marilyn Green                     §    From County Criminal Court No. 2

                                        §    of Tarrant County (1273119)

v.                                      §    January 24, 2013

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.



                                    SECOND DISTRICT COURT OF APPEALS



                                    PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00542-CR
                              NO. 02-12-00543-CR


KASEY MARILYN GREEN                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Kasey Marilyn Green attempts to appeal from her convictions for

DWI. The trial court’s certifications state that “the defendant has waived the right

of appeal.” See Tex. R. App. P. 25.2(a)(2). On November 15, 2012, we notified

Green that these appeals would be dismissed pursuant to the trial court’s

certifications unless she or any party desiring to continue the appeals filed a

      1
       See Tex. R. App. P. 47.4.


                                          2
response on or before November 26, 2012, showing grounds for continuing

them. See Tex. R. App. P. 25.2(d), 44.3. We have not received a response.

Therefore, in accordance with the trial court’s certifications, we dismiss these

appeals. See Tex. R. App. P. 43.2(f).



                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 24, 2013




                                        3